Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 - 23 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 10 and 17 are allowable because although Wang (2015/0185509) discloses an electrophoretic medium (Title) comprising: a fluid [0011] and [0012]; a plurality of light scattering charged particles ([0013] “… adding composite pigment particles to the electrophoretic fluid …”) having a first polarity ([0004] “… the pigment particles migrate by attraction to the plate of polarity opposite that of the pigment particles …”); and a first, second, and third set of charged particles ([0007] “… a third type of charged pigment particles is added to the electrophoretic display fluid …”), each set having a color different from each other set ([0006] “… color pigment particles are added to an electrophoretic fluid for forming a highlight or multicolor display device”), wherein the first and second particles have a second polarity opposite to the first polarity ([0005] “… an electrophoretic fluid may have two types of pigment particles of contrasting colors and carrying opposite charges …”), and 
although Crounse (2017/0263173) discloses particles are composite particles comprising a core pigment and a polymer shell, 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest it is a third particles being composite particles comprising a core pigment and a polymer shell, wherein: {a} a mass fraction of the polymer shell to the composite particle is at least 20 wt% to at most 50 wt%; and (b) the polymer shell comprises: (4) a first monomeric unit derived from a first precursor of Formula (1): Ch=C(R)C(O)R? (1) wherein: R'is -H or -CH3, R? is-OR’, -NHR?, or -NR*2; R? is Crs alkyl, Cio heteroalkyl, C3.10 cycloalkyl, C3-10 heterocycloalkyl, Co-14 aryl, Cs-i4 heteroaryl, or any combination thereof, each of which is optionally substituted one more times by groups selected independently from R*; R‘is a Cis alkyl, -OH, Cys alkoxy, -NHb, -NH(C1s alkyl), -N(Ci+ alkyDn, Ci.6 haloalkyl, or Ci haloaikoxy; GD a second monomeric unit derived from a second precursor of Formula €2): CHo=CRPYCCONR? (2) wherein: BR! is -H or -CHs; RO is -OR®, -NHR®, or -NR°s; R° is Cys alkyl, Cis heteroalkyl, Cs.10 cycloalkyl, Cs-10 heterocycloalkyl, Ce.14 aryl, Cs-14 heteroaryl, or any combination thereof, each of which is substituted one or more times by groups selected independently from R’; R’ is a halogen, -CN, -NOn, -S(O)-, or -S(O)-.

Claims 2 through 9, 11 through 16 and 18 through 23 are allowable for being dependent upon independent claims 1, 10 and 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622